      Case 1:19-cv-02532-PAE-RWL Document 47 Filed 11/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 RICARDO CAJERO TORRES et al., on behalf of
 all other employees similarly situated,
                                                                        19 Civ. 2532 (PAE)
                                       Plaintiffs,
                        -v-                                                   ORDER

 SUSHI SUSHI HOLDINGS INC., et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has been advised that discovery in this case has closed and that the parties’

efforts to resolve the matter through mediation have not succeeded. Accordingly, the Court

hereby schedules a case-management conference on Wednesday, December 23, 2020, at 2:00

p.m. The parties should call into the Court’s dedicated conference line at (888) 363-4749, and

enter Access Code 468-4906, followed by the pound (#) key. Counsel are directed to review

the Court’s Emergency Individual Rules and Practices in Light of COVID-19, found at

https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures for telephonic

conferences and for instructions for communicating with chambers.

       It does not appear that any party intends to move for summary judgment. If, however,

any party does intend to so move, in accord with the Court’s Individual Rule 3(H), that party

shall, within 14 days of this order, request that the case-management conference serve as a pre-

motion conference. To so request, the moving party shall submit a letter via ECF, not to exceed

three single-spaced pages in length, setting forth the basis for the anticipated motion, including

the legal standards governing the claims at issue. Other parties shall respond similarly within
      Case 1:19-cv-02532-PAE-RWL Document 47 Filed 11/20/20 Page 2 of 2




seven days. The Court will review and discuss with counsel any anticipated summary judgment

motions at the pre-motion conference.

       All conferences with the Court are scheduled for a specific time; there is no other matter

scheduled for that time, and counsel are directed to appear promptly. All pretrial conferences

must be attended by the attorney who will serve as principal trial counsel.

       SO ORDERED.

                                                           PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: November 20, 2020
       New York, New York




                                                 2
